Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Final Rejection of claims 1-12 and 19-24 was issued 02/07/2022. Applicant filed a Notice of Appeal on 03/22/2022 and an Appeal Brief on 05/10/2022. Subsequent to a review of the prosecution history of the instant application, a decision was made to reopen prosecution. Claims 1-12 and 19-24, as filed 10/28/2021, are examined herein. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 103, Applicant argues (page 7-9 of the Appeal Brief dated 05/10/2022) that the cited references to not teach or suggest every element of the claimed invention. Applicant's arguments are persuasive.  Specifically, the cited references do not teach or suggest “receiving a crediting confirmation from the reloadable card issuer server, wherein the acquirer server authorizes the funding card and credits the reloadable card in parallel.” The rejection of claims 1-12 and 19-24 under 35 USC 103 is withdrawn. 
A new basis of rejection is issued with respect to 35 USC 112(a).
Applicant is suggested to contact the instant examiner to discuss the rejections under 35 USC 112(a). 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:   “the authorizing server authorizes ; … confirm; … provide ….”. Please correct the verb tense of these limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 19 recite the limitations: “confirm that the user is physically present at the automated teller machine”.   
Regarding the “confirm” step, it is not specified what method is used to carry out the “confirm” step.  PGPub [0008-0010] refer to determining if a user is present but not how it is done. Paragraph [0091] describes the system determining a user not at a terminal device, when the user has logged out. However, this is in the context of the system rejecting (e.g. “not a valid card identifier”, “not the correct PIN”) a crediting request, where to one of ordinary skill in the art, a receipt would not be received. Further, this is directed to an initial determining and not a confirmation. Finally, the receipt printing embodiment [0095] is silent regarding both a determination and a confirmation that a user is physically present. Therefore, Applicant has not informed one of ordinary skill how the function of “confirm that the user is physically present at the automated teller machine” is to be performed.  Therefore, the specification fails to provide an algorithm or steps for how these limitations are carried out. (See MPEP 2161.01 I) 
Claims 2-6, 8-12, and 20-24 stand rejected due to dependency on claims 1, 7, and 19.




	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030053609 (Risafi) reload prepaid card at ATM. [0017]
US 20070095901 (Illingworth) reloadable card [0092] replenish at ATM.
US 20090108015 (Kreamer) ATM/vending machine. [0025] accept debit cards, reload [0027] printer receipt 
US  20130124409 (Healy) “A reloadable prepaid platform configured to permit reloading of a general purpose prepaid card at an automated teller machine (ATM) is disclosed. Particularly, the prepaid platform interacts with an ATM of the financial institution associated with the prepaid card in order to receive funds from the user at the ATM and reload the prepaid card. The reload may generally be a cash reload;…” [0042] “check reloads as well as transfer reloads from other accounts are contemplated herein” [0064] prepaid card is in an e-wallet. e-wallet on mobile device interacts with the ATM.  [0082] cellular device [0084] mobile wallet. [0070] “the ATM application 644 is configured to access content, such as data stored in memory 640, for example in the ATM datastore 642, or a database in communication with the ATM 220 and may transfer the content to the external apparatus 510 if the external apparatus 510 is configured for contactless communication. The content may include financial receipts, account-related documentation, reissued prepaid cards, new prepaid cards, etc.” [0061] receipt screen [0053], [0103] server 
US20130305035 (Lyne) [0061] “a transit system may negotiate an agreement with a third-party network, such as a bank, parking meter provider, and the like, to enable transit users to purchase products and services from the transit provider using a network of card readers such as ATMs, parking meters, etc” [0062] debit card [0064] ISO 14443
US 20110220718 (Dixon) enable contactless payment card as fare media
US 20150100486 (Green) [0038] A "card-on-file (COF)" holder may include any entity that stores account details (e.g., card details, payment account identifiers, PANs, etc.)
US 20160162882 (McClung) “ The system computer application, user device and/or digital wallet can transmit user confirmation to a financial institution, a funding source, and/or a merchant's website and receive a receipt for the funding, transaction, and/or purchase. The system, user device, computer application, and/or digital wallet can store the receipt and synchronize the receipt with a remote storage location.”  [0014] “… Such a payment funding a person's account may be made by an entity that is a bank, debit, or credit card issuer…”[0025] “Recharging fund to the e-money IC card may be done repeatedly at ATMs equipped with the recharge machine, telephone handsets, bank tellers, PC (personal computer) and others” [0452] In some instances, the consumer's PAN (primary account number; credit or debit card number) may be used as the unique identification. [0159] “ a particular account is accorded a code (e.g., a barcode, a symbol code, bocode, bokode, or QR code) that can be accessed by any suitable reader, camera, or scanner so that the account can be identified and/or accessed by the person in whose name the account is or by a person or entity wishing to fund the account. The code can be reproducible and/or password protected.” [0177] “It is within the scope of the present invention to improve the systems and methods in any of the patents and applications mentioned in this paragraph by adding account funding according to the present invention and “smart card” includes any transaction and/or financial instrument such as loyalty cards, gift cards, stored value cards, and/or the like;…”
US 8095463 (Hartmaker) Prepaid account replenishment. ABS:  “The user may also add funds to the prepaid account via an automated teller machine (ATM), via the Internet or by dialing certain feature codes on a wireless telephone.” (31) “Alternatively, ATM 105 may be configured so that the user can swipe more than one card during a transaction. For example, the user would first swipe a debit or bank card to identify the account to remove funds from and then swipe a permanent prepaid account card to identify the prepaid account to which funds are to be deposited.”
US 20090039150 (Lay) [0035] remote transaction device with receipt printing.
US 10387853 (Ley) simultaneous execution
US 20130124412 (Itwaru) consumer pays for purchase via ATM or POS. [0045] ATM. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	/C.A.R./               Examiner, Art Unit 3692                                                                                                                                                                                         
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692